PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale

United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/857,948
Filing Date: 29 Dec 2017
Appellant(s): Socol et al.



__________________
Steven M. Greenberg
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed Nov. 20, 2020
Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 4/23/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

Response to Argument

The Appellant states (pp. 6) that the cited references do not teach the claimed limitation “determining from the monitoring that the social media posting has achieved a number of views below a threshold value and a term in the social media posting associated with an aggressive tone”. Examiner respectfully disagrees.
The instant specification gives examples of an impact of social media posting [0009], which could be a sentiment or a tone computed based upon a textual analysis of the posting, but does not define the difference between sentiment and tone. Examiner is interpreting “tone” in light of the instant specification ([0018], line 5, “tone, such as passive, aggressive, fun, serious, sad, happy”).
Chang teaches computing sentiment score of a message by textual analysis, utilizing open-source dictionaries containing terms for sentiments, slang terms, and emotion-icons (Chang: Col. 12, lines 10-28). Chang does not disclose a definition of tone; however, Appel teaches advanced sentiment analysis as classifying the sentiment of a given text beyond the Appel: page 88, lines 10-15). In other words, sentiment analysis also covers emotion or tone analysis.
The Appellant further argues (pp. 7-8) that “the cited portion of Appel merely refers to sentiment analysis in terms of a positive, negative or neutral tone of a given text within a document”. This is not accurate. According to Appel (Appel: sec. 2.1, #2), a two-value classification as [positive, negative] is usually enough, but a multi-class classification might be used to capture varying shades of sentiment polarity, with a range of values possible as exemplified with a five-value classification as [extremely negative, negative, neutral, positive, extremely positive]. In other words, the five-value classification is just one embodiment of a multi-class classification, other embodiments are certainly possible by any person having ordinary skill in the art, such as one including words aggressive and passive.
The Appellant also argues that Examiner is wrong in equating the claimed “aggressive” sentiment to Appel’s “extremely negative” sentiment (pp. 8). According to the Merriam-Webster Dictionary as quoted by the Appellant (pp. 9), the meanings of “aggressive” include “driving forceful energy” or “strong or emphatic in effect or intent”. Examiner interprets “negative” as a form of energy or effect, and equates “extremely” to “forceful” or “emphatic”. Therefore Appel’s “extremely negative” sentiment exemplifies the claimed “aggressive” sentiment.
As such, the combination of Chang and Appel discloses the above-argued limitation.

No further specific arguments are provided.
For the above reasons, it is believed that the rejections should be sustained.

Appeal Conference was held on Friday, 22-Jan-2021, at 11:00am EST with Tony Mahmoudi and Mengyao Zhe. Agreement was reached to proceed to the Patent Trial and Appeal Board.


Respectfully submitted,
/SHELLY X QIAN/Examiner, Art Unit 2163                                                                                                                                                                                                        
Conferees:
/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163      

                                                                                                                                                                                                  /MENG YAO ZHE/Primary Examiner                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.